                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


JERRY ERVIN GARRETT,

                      Plaintiff,

v.                                                          Case No: 6:16-cv-1516-Orl-41GJK

COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Plaintiff’s Counsel’s Unopposed Request for

Authorization to Charge a Reasonable Fee (Doc. 26). United States Magistrate Judge Gregory J.

Kelly issued a Report and Recommendation (Doc. 31), in which he recommends granting the

motion.

       After a de novo review of the record and noting that the parties filed a Joint Notice of No

Objection to the Report and Recommendation (Doc. 32), the Court agrees with the analysis in the

Report and Recommendation. Therefore, it is ORDERED and ADJUDGED as follows:

          1. The Report and Recommendation (Doc. 31) is ADOPTED and CONFIRMED and

              made a part of this Order.

          2. Plaintiff’s Counsel’s Unopposed Request for Authorization to Charge a Reasonable

              Fee (Doc. 26) is GRANTED.

          3. The Court approves an award of attorney’s fees in the amount of $1,999.50.

          4. The Clerk is directed to close this case.




                                           Page 1 of 2
       DONE and ORDERED in Orlando, Florida on January 25, 2019.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
